

115 S723 RS: To extend the deadline for commencement of construction of a hydroelectric project.
U.S. Senate
2017-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 99115th CONGRESS1st SessionS. 723[Report No. 115–80]IN THE SENATE OF THE UNITED STATESMarch 27, 2017Mr. Burr (for himself and Mr. Tillis) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 24, 2017Reported by Ms. Murkowski, with amendmentsOmit the part struck through and insert the part printed in italicA BILLTo extend the deadline for commencement of construction of a hydroelectric project.
	
		1.Extension of deadline for hydroelectric project
 (a)In generalNotwithstanding the time period specified in section 13 of the Federal Power Act (16 U.S.C. 806) that would otherwise apply to the Federal Energy Regulatory Commission project numbered 12642, the Commission may, at the request of the licensee for the project, and after reasonable notice, in accordance with the good faith, due diligence, and public interest requirements of that section and the procedures of the Commission Federal Energy Regulatory Commission (referred to in this section as the Commission) under that section, extend the time period during which the licensee is required to commence the construction of the project for up to 3 consecutive 2-year periods from the date of the expiration of the extension originally issued by the Commission.
 (b)Reinstatement of expired licenseIf the period required for commencement of construction of the project described in subsection (a) has expired prior to the date of enactment of this Act—
 (1)the Federal Energy Regulatory Commission may reinstate the license effective as of the date of the expiration of the license; and
 (2)the first extension authorized under subsection (a) shall take effect on that expiration date.May 24, 2017Reported with amendments